PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                    No. 15-2909
                   _____________

             REGINALD A. ROBERTS,
                    Appellant

                          v.

      RISA VETRI FERMAN; COUNTY OF
     MONTGOMERY; JAMES MATTHEWS;
JOSEPH M. HOEFFEL, III; BRUCE L. CASTOR, JR.;
   OSCAR P. VANCE, Jr.; SAMUEL GALLEN;
   STEPHEN FORZATO; EDMUND JUSTICE;
 CAROLYN T. CARLUCCIO; MARK BERNSTIEL;
TONI LUTER, Sued Individually Held Liable Joint and
                   Severally
               _____________

   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
         District Court No. 2-09-cv-04895
           District Judge: The Honorable
            Nitza I. Quiñones Alejandro

  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                     April 13, 2016

       Before: AMBRO, SMITH, and KRAUSE,
                  Circuit Judges

                 (Filed: June 17, 2016)

Brian M. Puricelli, Esq.
Law Office of Brian Puricelli
2721 Pickertown Road
Warrington, PA 18976
   Counsel for Appellant


Carol A. VanderWoude, Esq.
Marshall Dennehey Warner Coleman & Goggin
18th Floor
2000 Market Street
Suite 2300
Philadelphia, PA 19103
   Counsel for Appellee

               _____________________

                     OPINION
               _____________________

SMITH, Circuit Judge.

                           2
        The key question in this case is not an easy one.
We must determine when dismissal for failure to comply
with Rule 10 of the Federal Rules of Appellate Procedure
is appropriate. In so doing, we also attempt to provide
more structure to a narrow area of law that has been
subject to confusion within this Circuit. The specific
question we are confronted with is whether a district
court’s decision to dismiss a party’s post-trial motion
because that party chose not to attempt to recreate the
trial record, despite being ordered to do so, was an abuse
of discretion. We hold that it was not. We also hold that
Appellant’s other claims of error lack merit. We will
therefore affirm.

                            I.
       Plaintiff Reginald Roberts, a former employee of
Montgomery County, Pennsylvania, brought suit against
Montgomery County and a number of its employees1
alleging that he “suffered continual retaliation,
discrimination and humiliation” at work in violation of

1
  In addition to the County, Defendants include Risa
Vetri Ferman; James Matthews; Joseph M. Hoeffel, III;
Bruce L. Castor, Jr.; Oscar P. Vance, Jr.; Samuel Gallen;
Stephen Forzato; Edmund Justice; Carolyn T. Carluccio;
Mark Bernstiel; and Toni Luter (collectively,
“Defendants”).


                            3
Title VII and his constitutional rights. Pl.’s Am. Compl.
3, ECF No. 4. The complaint, as amended in January
2010, contains five counts, two of which, counts II and
III, allege violations of 42 U.S.C. § 1983 for retaliation
against Roberts for his allegedly protected speech.
Specifically, in count II, Roberts alleges that he was
retaliated against by several County employees for
seeking heart and lung benefits, filing employment
discrimination charges, and testifying at a Fact Finding
Conference before the Pennsylvania Human Relations
Commission. Count III contains the same allegations but
seeks to hold the County liable directly, based on Monell
v. Department of Social Services of City of New York.
436 U.S. 658, 690 (1978) (“Local governing bodies,
therefore, can be sued directly under § 1983 for
monetary, declaratory, or injunctive relief where, as here,
the action that is alleged to be unconstitutional
implements or executes a policy statement, ordinance,
regulation, or decision officially adopted and
promulgated by that body’s officers.” (footnote
omitted)). The case was originally assigned to Judge
Savage, who granted in part and denied in part
Defendants’ motion to dismiss on February 23, 2010. On
March 31, 2010, the parties then agreed to have the
matter referred in its entirety to a magistrate judge.
      After briefing and oral argument, the magistrate
judge granted in part and denied in part Defendants’
motion for summary judgment, further limiting the
                            4
claims that would proceed to trial. Important for
purposes of this appeal, the magistrate judge denied in
part and granted in part summary judgment on counts II
and III of the amended complaint. However, after
alleging bias on the part of the magistrate judge, Roberts,
on October 6, 2011, moved to revoke his consent to
adjudication by a magistrate. Roberts’ petition to revoke
consent was granted on January 4, 2012, and his motion
for recusal based on alleged judicial bias was thus denied
as moot. This case was then reassigned to Judge Savage,
who scheduled an initial pre-trial conference and
prepared the case for trial.

       On February 21, 2012, Judge Savage held a final
pre-trial conference at which he expressed concern about
whether Roberts would be able to make out a proper
Monell claim against the County based on the facts as
then clearly presented. He also questioned whether the
County could legally be held liable under Monell in light
of a recent Pennsylvania Supreme Court decision
regarding the division of authority between the County
and the Commonwealth. With that in mind, Judge
Savage asked the parties to submit supplemental briefing
on the effect of the recent change in Pennsylvania law.
As Roberts’ attorney noted, “[i]f the law is changed, that
would be a reason for reconsideration.” Tr. of Final
Pretrial Conference at 236, Roberts v. Ferman, No. 09-
4895 (February 21, 2012).
      At the final pre-trial hearing held the morning
                            5
before voir dire, Judge Savage re-raised this issue and
entertained the parties’ arguments. Ultimately, after
considering the supplemental briefing, both sides’ oral
arguments, and the magistrate judge’s opinion, Judge
Savage granted summary judgment in favor of
Defendants on both counts II and III, reversing the earlier
denial by the magistrate judge. The case proceeded to
trial on the remaining claims. Six days later, the jury
rendered a verdict in favor of Defendants on all counts.
       Roberts then filed a timely motion for a new trial
or in the alternative for judgment notwithstanding the
verdict. In this motion, Roberts made several general
allegations of error, focusing primarily on the conduct of
the trial judge. For example, Roberts claimed that “[t]he
Judge was not clear, consistent and/or fair when making
rulings. The Judge’s conduct towards the Plaintiff
showed contempt for the Plaintiff and disfavor toward
Plaintiff’s counsel.” Pl.’s Post Trial Mot. for New Trial
3, ECF No. 228. In addition, because Roberts again
raised allegations of bias—this time by Judge Savage—
the case was reassigned to Judge Quiñones. It was then
also discovered that four of the six days of the trial
transcript had unfortunately been lost. 2


2
 Roberts on appeal notes that he was told by the Clerk’s
Office that the court reporter had become ill and this
caused what was at first believed to be just a delay in
                            6
        Upon learning that the trial record was incomplete,
Judge Quiñones granted Roberts’ motion for
extraordinary relief and ordered the court reporting
company to produce the transcript for this case. Even
this order, however, ultimately failed to secure the
transcripts. Several months later, and after several more
unsuccessful attempts to obtain the trial transcripts, Judge
Quiñones denied Roberts’ second, nearly identical,
motion for extraordinary relief that again sought to force
the court reporting company to turn over the transcript.
In a footnote, Judge Quiñones concluded that granting
another such motion would be futile, as the court had
made numerous failed attempts to obtain the complete
trial transcript.
       Judge Quiñones instead ordered the parties to
recreate the record in compliance with Federal Rule of
Appellate Procedure 10(c) so that she could rule on
Roberts’ post-trial motion. Roberts, however, chose not
to comply with this order, arguing that any attempt to do
so would be useless, as the parties would not be able to
agree on the contents of a 10(c) statement. Thus, over
nine months after ordering the parties to comply with
Rule 10(c), Judge Quiñones was still without a record
with which she could assess the merits of Roberts’ post-
trial motion. Concluding, therefore, that Roberts’ failure

obtaining the transcripts. Why the transcripts were never
ultimately obtained remains unclear.
                             7
to comply with Rule 10(c) constituted a failure to
prosecute, Judge Quiñones dismissed his motion.
Roberts appealed. 3

                            II.
       Before addressing the substance of Roberts’
arguments, we must address an argument raised by
Defendants. They note that Roberts failed to include
even the available portions of the trial and pre-trial
transcripts in the record on appeal. This, Defendants
argue, demonstrates a “remarkable lack of diligence” by
Roberts and suggests that under Lehman Brothers

3
  We have jurisdiction here under 28 U.S.C. § 1291, as
denial of Roberts’ post-judgment motion “ends the
litigation on the merits and leaves nothing for the court to
do but execute the judgment.” Catlin v. United States,
324 U.S. 229, 233 (1945). It is thus immediately
appealable. In addition, because interlocutory orders
such as partial grants of summary judgment merge with
the final judgment, they can be challenged on appeal.
Camesi v. Univ. of Pittsburgh Med. Ctr., 729 F.3d 239,
244 (3d Cir. 2013). Finally, “[w]e review dismissal of a
post-trial motion as a sanction for abuse of discretion,”
Knoll v. City of Allentown, 707 F.3d 406, 411 (3d Cir.
2013), and give plenary review to grants of summary
judgment, Anderson v. Wachovia Mortg. Corp., 621
F.3d 261, 267 (3d Cir. 2010).
                             8
Holdings, Inc. v. Gateway Funding Diversified Mortgage
Services, L.P., 785 F.3d 96 (3d Cir. 2015), Roberts has
forfeited his claims by failing to abide by Federal Rule of
Appellate Procedure 10(b). We disagree and take this
opportunity to clarify when forfeiture for failure to
comply with Rule 10 is appropriate.

      In Lehman Brothers, appellant Gateway Funding
argued that the district court had erred by concluding that
it waived an argument in a telephonic oral argument
before the court. Gateway Funding then claimed that no
record of this proceeding existed, a statement which
turned out to be false. We went on to hold that
Gateway’s argument regarding the allegedly erroneous
finding of waiver had been forfeited under Rule 10(b).4
Because that case has been the subject of much
confusion, it merits some discussion here.
      We begin by noting that in Lehman Brothers we
did not cavalierly hold that any failure to comply with
Rule 10(b) would result in forfeiture. Instead, we

4
  Rule 10(b) states in relevant part that “[i]f the appellant
intends to urge on appeal that a finding or conclusion is
unsupported by the evidence or is contrary to the
evidence, the appellant must include in the record a
transcript of all evidence relevant to that finding or
conclusion.” Fed. R. App. P. 10(b)(2).


                             9
carefully considered a host of factors, including “whether
the defaulting party’s action is willful or merely
inadvertent, whether a lesser sanction can bring about
compliance and the degree of prejudice the opposing
party has suffered because of the default.” Id. at 101. In
so doing, we noted first that Gateway specifically argued
on appeal that no record existed of the district court’s
telephonic oral argument. This contention was proven
wrong. We thus expressed our concern that Gateway’s
failure to provide a transcript of the telephonic oral
argument, a clear violation of Rule 10(b), “at best shows
a remarkable lack of diligence and at worst indicates an
intent to deceive this Court.” Id. We were also
unimpressed by Gateway’s “weak post hoc justification”
for its failure to comply with Rule 10(b). Id. We next
took pains to emphasize throughout that this sanction was
“not favored,” “unusual,” and “should be sparingly
used.” Id. (internal citations and quotation marks
omitted).     Finally, we explained that even if we
considered Gateway’s argument on the merits, we were
unlikely to overturn the district court’s ruling both
because we were reviewing for abuse of discretion and
because the transcript did not support Gateway’s
contentions. Id. at 101 n.2.

      The takeaway, then, from Lehman Brothers should
be clear: Gateway made an affirmative and serious
misstatement in its brief before this Court when it stated
that no record of the telephonic oral argument existed.
                           10
This, we concluded, evinced either an intent to deceive
the Court or a “remarkable lack of diligence.” Id. at 101.
Even so, that alone was insufficient to warrant forfeiture,
because we went on to consider Gateway’s post hoc
explanation for its failure. Only upon finding Gateway’s
explanation lacking did we conclude that forfeiture was
an appropriate sanction.

       We are not confronted with such a situation here.
There is no allegation that Roberts misrepresented the
existence or non-existence of the trial transcript or that
the explanation for his omission was a disingenuous post
hoc rationalization. Thus, the argument that Roberts
showed a “remarkable lack of diligence” here, just as
Gateway did in Lehman Brothers, is misplaced. Roberts
was derelict in preparing the record for appeal—he
certainly should have included the parts of the trial and
pre-trial transcripts that were a part of the record—but
this failure is simply not comparable to the serious
concerns we raised in Lehman Brothers. We therefore
conclude that Roberts’ failure to comply with Rule 10(b)
does not warrant forfeiture of his claims on appeal.

                           III.
       We next address whether it was an abuse of
discretion for the District Court to dismiss Roberts’ post-
trial motion because it concluded that he failed to
prosecute his case. As we have held on multiple
occasions, dismissal for failure to prosecute “must be a
                            11
sanction of last, not first, resort.” Knoll v. City of
Allentown, 707 F.3d 406, 411 (3d Cir. 2013). That being
said, we are also well aware that “[t]he power to dismiss
for failure to prosecute . . . rests in the discretion of the
trial court and is part of its inherent authority to prevent
undue delays in the disposition of pending cases and to
avoid congestion in its docket.” Hewlett v. Davis, 844
F.2d 109, 114 (3d Cir. 1988). To that end, where a
plaintiff’s actions amount to the willful refusal to
prosecute or blatant failure to comply with a district court
order, dismissal for failure to prosecute is appropriate.
See Spain v. Gallegos, 26 F.3d 439, 454-55 (3d Cir.
1994); Guyer v. Beard, 907 F.2d 1424, 1429-30 (3d Cir.
1990).5

       Turning to the facts of this case, the District Court
on September 29, 2014, ordered the parties to recreate a
trial record according to Federal Rule of Appellate
Procedure 10(c) because the trial transcripts had not and


5
   Normally, before a district court may sua sponte
dismiss a motion for failure to prosecute, it must consider
the six factors outlined in Poulis v. State Farm Fire and
Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984), but the
Poulis factors do not apply to post-trial motions. Knoll,
707 F.3d at 409-10 (“[A] district court need not engage in
a Poulis analysis when it dismisses a post-trial motion for
noncompliance with procedural rules or court orders.”).
                             12
could not be recovered. 6 As laid out in Rule 10(c), “[i]f
the transcript of a hearing or trial is unavailable, the
appellant may prepare a statement of the evidence or
proceedings from the best available means, including the
appellant’s recollection.” Fed. R. App. P. 10(c). This
statement is then to be “served on the appellee, who may
serve objections or proposed amendments within 14 days
after being served.” Id. Finally, in the event of any
disagreement, the statement and objections or
amendments “must then be submitted to the district court
for settlement and approval.” Id.
       Nine months after being ordered to comply with
Rule 10(c), Roberts had not submitted a proposed
statement to Defendants. Indeed, Roberts’ only response
when he was ordered to explain his failure to comply
with Rule 10(c) was that “it was agreed by counsel for
the Parties . . . that neither side would agree [to] the
other’s recreation of the trial events, so the effort [to
comply with Rule 10(c)] would be futile.” Pl.’s Opp’n
Resp. to Def.’s Notice to Dismiss 4, ECF No. 264.
Defendants vigorously contest this alleged “agreement.”
Roberts then goes on to assert that there is “no such court
rule” that allowed the District Court to order the parties
6
  Recreating the record was particularly important here
because Judge Quiñones had not presided over the trial
and thus could not otherwise have meaningfully
considered the merits of Roberts’ post-trial motion.
                            13
to attempt to recreate the record, and further suggests that
Judge Quiñones was biased7 against him because “the
defendants were also ordered to present a recreated
record and they also did not present a recreated record,
yet nothing is said of this by the district court.”
Appellant’s Br. 16 n.1.
      Roberts’ counsel should take the time to read Rule
10(c). He would then discover “such [a] court rule.”
Indeed, it both provides a specific mechanism by which
the parties can have their dispute over the contents of the
trial court record resolved, and clearly places the
responsibility for initially creating the record on the
appellant. As a Federal Rule of Appellate Procedure, Rule
10(c) is typically invoked for creating a record for meaningful
review on appeal, but district courts have used Rule 10(c) as a
guide when, as here, the district court itself needs a
reconstructed record in order to rule on the dispute before it.
E.g., Sprint Spectrum L.P. v. Zoning Bd. of Adjustment, 21 F.
Supp. 3d 381, 382 n.1 (D.N.J. 2014), aff’d, 606 F. App’x 669
(3d Cir. 2015).

       This brings us to the heart of the dispute: whether

7
  Given that Roberts ultimately alleged or suggested bias
on the part of three different and very able Judges in a
single case, we are wary about giving any credit to these
allegations. That said, there is no need to assess these
claims for the reasons discussed infra.
                              14
the District Court abused its discretion in dismissing
Roberts’ post-trial motion for failure to prosecute, which
was a direct result of his failure to comply with the
District Court’s directive to file a reconstructed record
per the process outlined in Rule 10(c). Roberts’ blatant
refusal to comply with the District Court’s September 29,
2014, Order amounts to a willful refusal to move his own
post-trial motion forward, which, per Spain and Guyer,
places the District Court’s decision to dismiss for failure
to prosecute well within its discretion. We will thus
affirm the District Court on that basis. 8

8
   We have also consistently affirmed dismissals for
failure to prosecute when a plaintiff fails to comply with
a Local Rule requiring him to supply the district court
with the relevant record. See, e.g., Knoll, 707 F.3d at
410-11; Hewlett, 844 F.2d at 114-15; see also E.D. Pa.
Local R. Civ. P. 7.1(e) (“Within fourteen (14) days after
filing any post-trial motion, the movant shall either (a)
order a transcript of the trial by a writing delivered to the
Court Reporter Supervisor, or (b) file a verified motion
showing good cause to be excused from this requirement.
Unless a transcript is thus ordered, or the movant excused
from ordering a transcript, the post-trial motion may be
dismissed for lack of prosecution.”). Here, two-thirds of
the transcripts were missing, making these past cases
hinging on the Local Rule not directly on point, but the
lesson from those cases remains instructive and
                             15
                           IV.
       Because we conclude the District Court did not err
in dismissing Roberts’ post-trial motion on account of his
failing to even attempt to comply with the District
Court’s directive to provide a recreated trial transcript,
we need not determine whether a new trial is actually
warranted. Even if we were to entertain that question,
however, Roberts’ failure to recreate the record pursuant
to Rule 10(c) would also foreclose review of the merits
of his appeal by our Court.

       Courts of appeals have consistently held that when
an appellant chooses not to avail him or herself of the
procedure available in Rule 10(c) for recreating the trial
record, he or she cannot then claim on appeal that the
loss of the trial records, without more, necessitates a new
trial. This is so primarily because the appellant is
responsible for ensuring that the record is sufficiently
complete on appeal. Thus, in asking us to grant him a
new trial, Roberts must have at least attempted to
recreate the record in compliance with Rule 10(c)—an

buttresses our conclusion that the District Court’s
insistence on a Rule 10(c) record was appropriate: when
a plaintiff fails to provide the district court with the
materials necessary to resolve the case, dismissal for
failure to prosecute is an appropriate exercise of the
district court’s discretion.
                            16
effort he has failed to undertake in the slightest. See,
e.g., United States v. Sierra, 981 F.2d 123, 127 (3d Cir.
1992) (“[Appellants] could have sought to reconstruct the
record in that respect by conference with trial counsel for
submission to the district court. In the absence of that
minimal effort . . . we see no reason to direct a remand
for the purpose of reconstruction of the unrecorded
portions of the record.”); United States v. Kelly, 535 F.3d
1229, 1243 (10th Cir. 2008) (“Furthermore, even if Mr.
Kelly were able to articulate an adequate claim of
prejudice from the purported omissions in the record, that
claim would be significantly undermined (if not defeated)
by Mr. Kelly’s failure to avail himself of established
procedures—specifically, the procedures of Fed. R. App.
P. 10(c)—for reconstructing the gaps in the record.”);
Hawley v. City of Cleveland, 24 F.3d 814, 821 (6th Cir.
1994) (“[P]laintiffs cannot justify their failure to invoke
Rule 10(c) merely by asserting that to do so would have
led to disputes with opposing counsel.”); United States v.
Nolan, 910 F.2d 1553, 1560 (7th Cir. 1990) (“We
recognize that sometimes trial participants’ recollections
may be too vague, and notes and other trial materials too
sketchy, to make Rule 10(c) an adequate device for
reconstructing a record. . . . Still, given Rule 10(c), we
agree with the Sixth Circuit that it is not appropriate to
reverse a district court for failing to [record the court
proceedings,] ‘[a]bsent a showing by counsel on appeal
of a reasonable but unsuccessful effort to determine the
substance of the off-the-record remarks.’” (internal
                            17
citation omitted)); Herndon v. City of Massillon, 638
F.2d 963, 965 (6th Cir. 1981) (“The clear lesson of these
cases is that a party may not seek a new trial simply
because matters occurring in the district court are not
reflected in the transcript. Rather, that party must at least
attempt to cure the defect by reconstructing the record as
provided by Fed. R. App. Pro. 10(c).”); Murphy v. St.
Paul Fire & Marine Ins. Co., 314 F.2d 30, 31-32 (5th
Cir. 1963) (“The appellants have not availed themselves
of the provisions of [an analogue to Rule 10(c)], a
procedure which might well have enabled them to bring a
sufficient record before us. In the absence of compliance
with the Rules, the charges urged to be erroneous are not
in the record and not before us.”). We therefore hold that
it was not an abuse of discretion for Judge Quiñones to
deny Roberts’ post-trial motion. By refusing to even
attempt to comply with Judge Quiñones order, Roberts
essentially prevented any meaningful review of his
claims.

       This, however, is not to say that when a party’s
attempted compliance with Rule 10(c) yields an
insufficient record, post-trial or appellate review is
limited to that insufficient record. As we have noted
before, a recreated trial record “can be satisfactory”
because “‘often, the reconstructed record will enable the
appellate court effectively to review the relevant issues.’”
United States v. Sussman, 709 F.3d 155, 171 (3d Cir.
2013) (quoting Sierra, 981 F.2d at 126). But in Sussman,
                             18
we specifically left the door open for an appellant to
argue that the recreated record was insufficient to provide
meaningful review. We explained that, after recreating
the record according to Rule 10(c), in order “[t]o qualify
for a new trial, . . . Sussman must make ‘a specific
showing of prejudice’ from the absence of the
transcripts.” Id. at 170 (quoting Sierra, 981 F.2d at 125
(“[T]he mere absence of the sidebar transcripts does not
signify prejudice.”)); see also United States v. Renton,
700 F.2d 154, 157 (5th Cir. 1983) (“[A]ppellant must
show that failure to record and preserve the specific
portion of the trial proceedings visits a hardship upon
him and prejudices his appeal.”). Without any recreated
trial record, however, we cannot even begin to assess
whether the requisite prejudice existed here to warrant
granting Roberts a new trial.
       We are thus satisfied that our holding in this case
leaves open avenues for appellants to seek appropriate
relief if they can show that they were prejudiced by the
loss of part or all of the record below. Such an appellant
must comply with the dictates of Rule 10(c) and then
present specific reasons why his or her attempt to re-
create the record was insufficient. This would allow us
on appeal (or the district court when considering a post-
trial motion) to properly assess whether we could in fact
grant meaningful review of the appellant’s claims
without the actual trial transcript available to us. See,
e.g., Bergerco, U.S.A. v. Shipping Corp. of India, Ltd.,
                            19
896 F.2d 1210, 1215 (9th Cir. 1990) (holding that despite
compliance with Rule 10(c), because “we cannot
meaningfully review the district court’s findings [without
the benefit of the missing trial transcripts,] . . . [t]his is
one of the rare cases where a retrial is appropriate”).
Roberts has failed to provide us with the tools to make
such an assessment and thus cannot prevail in his quest to
overturn the District Court’s dismissal of his post-trial
motion and obtain a new trial.

                             V.
      We next turn to the second issue Roberts raises on
appeal: whether Judge Savage erred in granting summary
judgment in favor of Defendants on counts II and III.9
Roberts raises two claims of error, neither of which has
merit. First, Roberts claims that it was error for Judge
Savage to “reconsider” both counts because the

9
   Because the District Court’s denial of Roberts’ post-
trial motion was a final decision within the meaning of
28 U.S.C. § 1291, “[u]nder the ‘merger rule,’ prior
interlocutory orders . . . merge with the final judgment in
a case, and the interlocutory orders (to the extent that
they affect the final judgment) may be reviewed on
appeal from the final order.” Camesi, 729 F.3d at 244-45
(quoting In re Westinghouse Sec. Litig., 90 F.3d 696, 706
(3d Cir. 1996)).


                             20
magistrate judge had already entertained a summary
judgment motion and denied summary judgment on the
same counts. This argument fails for multiple reasons,
not the least of which is that Roberts sought to revoke his
consent to have the case heard by the magistrate judge on
October 6, 2011, and his request was granted on January
4, 2012. Thus, allegations that Judge Savage overstepped
his authority are baseless.
       In addition, the bald claim that once a motion for
summary judgment has been ruled on, the District Court
loses the “statutory authority” to later grant summary
judgment is simply erroneous. Appellant’s Br. 27. As
we have consistently held, when “(1) new evidence is
available; (2) a supervening new law has been
announced; or (3) the earlier decision was clearly
erroneous and would create manifest injustice,” the law
of the case doctrine does not apply and the court is free to
reconsider an earlier denial of summary judgment. Pub.
Interest Research Grp. of New Jersey, Inc. v. Magnesium
Elektron, Inc., 123 F.3d 111, 117 (3d Cir. 1997). We
also have held that “the law of the case doctrine does not
limit the power of trial judges to reconsider their prior
decisions,” but have noted that when a court does so, it
must explain on the record why it is doing so and “take
appropriate steps so that the parties are not prejudiced by
reliance on the prior ruling.” Williams v. Runyon, 130
F.3d 568, 573 (3d Cir. 1997); see also Krueger Assocs.,
Inc. v. Am. Dist. Tel. Co. of Pa., 247 F.3d 61, 65 (3d Cir.
                            21
2001) (“Under the law of the case doctrine the district
court’s denial of ADT’s initial summary judgment
motion did not create any bar to the court’s later
reconsideration of the renewed motion.”); Preaseau v.
Prudential Ins. Co. of Am., 591 F.2d 74, 79-80 (9th Cir.
1979) (“This practice reflects the rule that an order
denying a motion for summary judgment is generally
interlocutory and subject to reconsideration by the court
at any time.” (internal citations omitted)).
       In this case, we conclude that Judge Savage did not
err in reconsidering the magistrate judge’s prior denial of
summary judgment. Not only were the magistrate
judge’s prior rulings in this case likely void, 10 but the
record also makes it clear that in both instances Judge
Savage was presented with changed circumstances that
the magistrate judge was unaware of at the time he ruled
on Roberts’ claims.        Regarding both counts, the

10
   See United States v. Muhammad, 165 F.3d 327, 330
(5th Cir. 1999) (concluding that lack of consent to
disposition by a magistrate judge would strip the
magistrate judge of jurisdiction over the case); 32 Am.
Jur. 2d Federal Courts § 140 (“Once the magistrate judge
allows the withdrawal of consent, it is as if the consent
had never been given, and, accordingly, the magistrate
judge lacks the power to try the case and enter a
judgment in it.”).

                            22
magistrate judge did not have the benefit of the Supreme
Court’s decision in Borough of Duryea, Pa. v. Guarnieri,
564 U.S. 379 (2011), since it was decided within days of
the denial of summary judgment. This case, Judge
Savage concluded, “absolutely . . . control[led]” both of
Roberts’ First Amendment retaliation claims. Tr. of Trial
– Day 1 at 17, Roberts v. Ferman, No. 09-4895 (February
29, 2012). Thus, reconsideration was not procedurally
erroneous. In addition, an intervening decision from the
Pennsylvania Supreme Court cast further doubt on the
viability of count III, specifically calling into doubt
Roberts’ ability to hold the County liable for the actions
of certain Defendants since their employment status was
now unclear. For this reason, Judge Savage ordered the
parties to submit supplemental briefing on the effect of
this case. As Roberts’ attorney noted, “[i]f the law is
changed, that would be a reason for reconsideration.” Tr.
of Final Pretrial Conference at 236, Roberts v. Ferman,
No. 09-4895 (February 21, 2012). Accordingly, Judge
Savage’s reconsideration of summary judgment on both
counts was procedurally proper. Roberts’ procedural
objection that Judge Savage simply could not reconsider
the magistrate judge’s partial denial of summary
judgment is, therefore, without merit.

      Finally, we also reject Roberts’ claim that Judge
Savage could not “sua sponte” grant summary judgment
since there was no motion filed by Defendants. As we
have held, “authority has developed to allow a court to
                           23
grant summary judgment to a non-moving party” so long
as the court gives “notice that [it] is considering a sua
sponte summary judgment motion” and “provide[s] the
party with an opportunity to present relevant evidence in
opposition to that motion.” Chambers Dev. Co. v.
Passaic Cty. Utils. Auth., 62 F.3d 582, 584 n.5 (3d Cir.
1995); see also DL Res., Inc. v. FirstEnergy Sols. Corp.,
506 F.3d 209, 223 (3d Cir. 2007) (“District courts may
grant summary judgment sua sponte in appropriate
circumstances.”). Here, both of the above requirements
were met prior to the grant of summary judgment.

                          VI.
     For the reasons discussed above, we will affirm
Judge Quiñones’ order denying Roberts’ post-trial
motion.




                           24